By the Court.

The general rule in regard to public taxes is, that every person liable to be taxed, is to be assessed for his personal property in the town of which he is an inhabitant. Some years since, it was a subject of complaint in Boston, and other commercial towns, that many of their wealthy inhabitants removed into towns in the vicinity, and there became inhabitants, although they continued their business in the places of their former residence, under their personal management; thereby evading, in a great degree, their just share of the public charges. The clause cited by the counsel for the defendants was introduced to remedy this inconvenience; and in the year 1814, and since that time, the stock employed in manufactories has been inserted; only intending that persons holding such stock were to be taxed for it, as for their other stock in trade. But it cannot be construed to make such members of manufacturing corporations, as do not live or transact their business in the towns where the manufactory is established, liable to be assessed in such towns, for their shares in such manufactories.
The voluntary payment of a part of the taxes in this case does not affect the right of the plaintiffs to recover the amount of money paid by them upon an illegal assessment.

Defendants defaulted